Citation Nr: 0628030	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  01-09 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected chronic fatigue syndrome (CFS).

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected migraine headaches.

3.  Entitlement to service connection for a disability 
manifested by low back pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from May 1994 to May 1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the RO.  Regarding CFS 
and migraine headaches, the veteran is contesting the initial 
evaluations assigned.

In March 2003, the veteran testified at a hearing before the 
undersigned via video teleconference.

In August 2003, the Board remanded the issues on appeal 
herein for further development of the evidence and other 
procedural action.

In December 2005, the RO assigned an increased rating of 10 
percent for the veteran's service-connected migraine 
headaches.  Initially, the RO assigned a zero percent 
evaluation for the veteran's service-connected migraine 
headaches.  Although each increase represents a grant of 
benefits, a decision awarding a higher rating, but less that 
the maximum available benefit does not abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this 
matter continues before the Board.


FINDINGS OF FACT

1.  The veteran's service-connected CFS is manifested by no 
more than debilitating fatigue which is nearly constant and 
restricts routine daily activities by no more than 50 to 75 
percent of the pre-illness level, or which wax and wane, 
resulting in periods of incapacitation of less than six weeks 
total duration per year.

2.  The veteran's service-connected migraine headaches are 
manifested by no more than characteristic prostrating attacks 
occurring on an average two to three times a week.

3.  Chronic back strain is shown to be related to a service-
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
of 40 percent, but no higher, from November 24, 1999, for the 
veteran's service-connected CFS have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West); 38 C.F.R. §§ 4.3, 4.7, 4.88b, 
Diagnostic Code 6354 (2005).

2.  The criteria for entitlement to a disability evaluation 
of 30 percent, but no higher, from November 24, 1999, for the 
veteran's service-connected migraine headaches have been met.  
38 U.S.C.A. §§ 1155, 5107 (West); 38 C.F.R. §§ 4.3, 4.7, 
4.124a, Diagnostic Code 8100 (2005).

3.  Chronic back strain is proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1101, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
the VCAA, a claimant must be provided notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In this case, in April 2001, May 2004, and August 2005 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claims, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also advised the veteran to 
identify and provide any additional information that he felt 
would support his claims.  Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112 (2004).  

The Board acknowledges that the content of the initial VCAA 
notice provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, while no notice has been given, the veteran will have 
ample opportunity to appeal any rating or effective date 
assigned.  The Board notes that the veteran would be greatly 
inconvenienced if he were faced with a delay in receiving his 
benefits resulting from a remand to the RO for corrective 
notice.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are VA medical treatment records and VA medical examination 
reports.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  When the positive and 
negative evidence as to a claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeals arise from the 
original assignment of disability evaluations following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

CFS 

The veteran's service-connected CFS has been rated 10 percent 
disabling by the RO under the provisions of Diagnostic Code 
6354.  38 C.F.R. § 4.88b.  

Pursuant to 38 C.F.R. § 4.88b, Diagnostic Code 6354, 
pertaining to chronic fatigue syndrome, a 20 percent 
disability rating is assigned where the disability is 
manifested by debilitating fatigue and cognitive impairments 
(such as inability to concentrate, forgetfulness, or 
confusion) which are nearly constant and restrict routine 
daily activities by less than 25 percent of the pre-illness 
level, or which wax and wane, resulting in periods of 
incapacitation of at least two but less than four weeks total 
duration per year.

A 40 percent disability rating is warranted where chronic 
fatigue syndrome is manifested by debilitating fatigue, 
cognitive impairments, or other impairments such as inability 
to concentrate, forgetfulness, confusion, or a combination of 
other signs and symptoms, which are nearly constant and 
restrict routine daily activities to 50 to 75 percent of the 
pre-illness level, or; which wax and wane, resulting in 
periods of incapacitation of at least four but less than six 
weeks total per year.  

A 60 percent rating is assigned for symptoms which are nearly 
constant and restrict routine daily activities to less than 
50 percent of the pre-illness level, or; which wax and wane, 
resulting in periods of incapacitation of at least six weeks 
total duration per year.  

A 100 percent rating requires symptoms that are nearly 
constant and so severe as to restrict routine daily 
activities almost completely and which may occasionally 
preclude self-care.  38 C.F.R. § 4.88b, Diagnostic Code 6354.

For the purpose of evaluating this disability, the condition 
will be considered incapacitating only while it requires bed 
rest and treatment by a physician.  38 C.F.R. § 4.88b, 
Diagnostic Code 6354, Note.

On January 2001 VA CFS examination, the veteran described 
constant fatigue, migratory pain to include low back and 
sacral pain requiring bed rest.  Although it was indicated 
that the veteran had experienced an activity level 50 percent 
below his pre-illness activity at the time of onset of the 
CFS, his current activity level was not indicated.  He could 
not endure any level of exertion and bed rest was required 
for days following exertion.  He reported sleep disturbance 
and anxiety requiring medication.  The veteran indicated that 
he was unable to work and was seeking further higher 
education in the hopes of acquiring skills allowing for a 
flexible work schedule.  He resided with his parents because 
he was unable to attend to the activities of daily living 
such as grocery shopping and housework.  The veteran asserted 
that merely completing his schoolwork caused severe 
exhaustion.  The veteran rested each weekend and when not in 
school.  However, further bed rest was necessary after any 
exertion beyond class work.  The examiner noted that the 
veteran's symptoms were debilitating, protracted, and 
severely limited his ability to work or maintain an 
independent lifestyle.  The veteran's disability included 
pain and a psychiatric component.  

An August 2003 VA progress note indicates that the veteran 
napped frequently and that he fell asleep when not 
stimulated, but he explicitly denied falling asleep during 
classes.  The veteran indicated that his CFS symptoms 
improved in wintertime.

On June 2004 VA CFS examination, the veteran reported a sore 
throat every morning and tender lymph nodes.  He complained 
of generalized muscle aches and fatigue that lasted 24 hours 
after exercise as well as migratory joint pains.  There was 
also a significant sleep disturbance.  He further reported 
frequent nausea.  The veteran indicated that he went to 
school but was not "interactive."  He did not socialize or 
participate in sports.  He slept 14 or 15 hours a day.  The 
examiner opined that the veteran's activity was only 60 or 70 
percent of what it should have been.  Baseline pain was a six 
on a scale of zero to 10, and pain was eight or nine on a 
scale of zero to 10 during flare-ups.  

In a March 2006 letter, the veteran's VA primary care 
physician wrote that she had been treating the veteran for 
CFS since 2001.  She opined that the veteran's CFS symptoms 
were severe and frequent and that the veteran could not be 
productive in the workplace due to his CFS.

Although the veteran's CFS symptoms do not fit squarely 
within the criteria associated with a 40 percent evaluation, 
the Board is of the opinion that a 40 percent disability 
rating is warranted under the circumstances.  The veteran's 
fatigue is debilitating as apparent from the amount of sleep 
he requires and the fact that he can accomplish no more than 
studying.  It appears that he cannot attend school while also 
performing the activities of daily living.  Thus, despite the 
fact that no cognitive impairment is apparent, the degree and 
persistence of the fatigue along with associated symptoms of 
joint pain and other aches militates in favor of a 40 percent 
disability rating for CFS.  Id.  A 60 percent evaluation for 
the service-connected CFS, however, is not warranted.  
Despite fatigue, the veteran experiences no cognitive 
impairment, and his activities are not restricted to less 
than 50 percent of pre-illness levels.  Furthermore, 
incapacitation lasting at least six weeks a year is not 
apparent from the evidence of record.  Id.  The Board 
observes that the veteran's symptoms appear to have remained 
relatively constant during the course of this appeal, and the 
application of a staged disability rating is not necessary.  
Fenderson, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2005).  In this regard, the Board 
finds that there has been no convincing showing by the 
veteran that the service connected CFS has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The Board observes that despite comments 
of examiners, the veteran has been able to attend school 
regularly.  Under these circumstances, the Board finds that 
the veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant an even more 
favorable decision.

Migraine headaches 

The veteran's service-connected migraine headaches have been 
rated 10 percent disabling by the RO under the provisions of 
Diagnostic Code 8100.  38 C.F.R. § 4.124a.  

Under Diagnostic Code 8100, migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent evaluation.  Migraine headache disorders with 
characteristic prostrating attacks occurring on an average 
once a month warrants a 30 percent disability evaluation.  A 
10 percent evaluation requires characteristic prostrating 
attacks averaging one in two months over the last several 
months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating".  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating".  Cf. Fenderson, supra, in which the 
Court quotes Diagnostic Code 8100 verbatim but does not 
specifically address the matter of what is a prostrating 
attack.  According to Webster's New World Dictionary of 
American English, Third College Edition (1986), p. 1080, 
"prostration" is defined as "utter physical exhaustion or 
helplessness."

On January 2001 VA neurologic examination, the veteran 
described throbbing headaches with blurred vision, nausea, 
and photophobia three times a week.  During episodes, the 
veteran had to rest in a darkened room for several hours.  

An April 2001 VA progress note reflects complaints of 
headaches and pressure around the eyes and fuzzy vision 
during the previous days.  The pain waxed and waned and was 
exacerbated by looking at a computer screen for long periods.  

On June 2004 VA neurologic examination, the veteran 
complained of headaches and throbbing behind the right eye.  
There was some nasal congestion with headaches as well as 
watery eyes, phonophobia, photophobia, and nausea.  The 
headaches lasted several hours and were exacerbated by 
exertion.  They occurred three or four times a week.  The 
examiner opined that the veteran's headaches were migranous 
and that they did not appear to interfere with employment 
capabilities.  

In a March 2006 letter, the veteran's VA primary care 
physician indicated that she had treated the veteran for 
migraine headaches since 2001 and that the veteran suffered 
from prostrating headaches two or three times a week.  The 
headaches lasted about three hours.  She opined that the pain 
and fatigue resulting from the headaches were severely 
debilitating.  During episodes, the veteran required rest in 
a dark room and no activity until the headache subsided.  

The veteran's service-connected migraines are prostrating as 
they require bed rest in a dark environment.  They occur two 
or three times a week.  As such, a 30 percent evaluation for 
migraine headaches is warranted.  A 30 percent evaluation for 
migraine headaches requires characteristic prostrating 
attacks occurring on an average once a month.  The veteran 
suffers from prostrating attacks several times a month.  
Thus, the criteria for a 30 percent evaluation for migraine 
headaches are met.  Id.  

A 50 percent evaluation for the veteran's service-connected 
migraine headaches, however, is not warranted.  While the 
veteran suffers from relatively frequent prostrating attacks, 
they are not productive of severe economic inadaptability.  
Indeed, they last only a few hours, and a VA examiner 
explicitly stated that the veteran's migraines did not 
interfere with employment prospects.  The criteria for a 50 
percent evaluation, therefore, are not met.  Id.

The Board notes that the veteran's disability picture seems 
to have remained relatively constant during the course of 
this appeal, and a staged rating need not be discussed.  
Fenderson, supra.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected migraine headaches have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, supra; Shipwash, supra.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant an 
even more favorable decision.

Service Connection 

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  

The record contains many complaints of low back pain.  On 
January 2001 VA orthopedic examination report, the examiner 
indicated that the veteran experienced low back pain and 
stiffness but that X-ray studies were normal.  On January 
2001 VA CFS examination, the examiner diagnosed CFS and 
fibromyalgia pursuant to complaints of low back and other 
sorts of pain.  

On January 2004 VA orthopedic examination, the veteran 
complained of low back pain and low back stiffness.  The 
examiner indicated that the veteran's back pain was 
associated with generalized muscle aches and migratory joint 
pain associated with CFS.  The examiner opined that the 
veteran suffered from chronic back strain or musculoskeletal 
back pain and opined that these resulted from the veteran's 
CFS.

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Thus, service connection for mere low back pain cannot be 
granted.  Id.  However, the veteran does have a current low 
back disability beyond mere pain.  He has chronic back 
strain, a specific disability.  This has been linked to the 
veteran's service-connected CFS.  Service connection for 
chronic back strain, therefore, is warranted on a secondary 
basis.  38 C.F.R. § 3.310.

The Board need not discuss entitlement to service connection 
for a disability manifested by low back pain on a direct 
basis, as service connection for this disability has already 
been granted on a secondary basis.  See 38 C.F.R. § 3.303.


ORDER

A 40 percent evaluation for CFS is granted subject to the law 
and regulations governing the disbursement of VA monetary 
benefits.

A 30 percent evaluation for migraine headaches is granted 
subject to the law and regulations governing the disbursement 
of VA monetary benefits.

Service connection for chronic back strain is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


